Case 2:21-cv-04782-PA-E Document 15 Filed 07/21/21 Page 1 of 1 Page ID #:427


 1                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   RAFAEL MELENA, JR.,                      CV 21-4782 PA (Ex)
12               Plaintiff,                   JUDGMENT
13         v.
14   ASRC INDUSTRIAL SERVICES, LLC,
     et al.,
15
                 Defendants.
16
17
18         Pursuant to the Court’s July 20, 2021 Minute Order, IT IS HEREBY ORDERED,
19   ADJUDGED, AND DECREED that this action is dismissed without prejudice.
20         IT IS SO ORDERED.
21
22   DATED: July 21, 2021                        _________________________________
                                                            Percy Anderson
23                                                 UNITED STATES DISTRICT JUDGE
24
25
26
27
28
